—Appeals (1) from a decision of the Unemployment Insurance Appeal Board, filed June 13, 2000, which, inter alia, ruled that claimant’s request for a hearing was untimely, and (2) from a decision of said Board, filed October 25, 2000, which, upon reconsideration, ruled, inter alia, that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant challenges the Unemployment Insurance Appeal Board’s decision that she voluntarily resigned her position as a part-time tutor without good cause. Claimant left because she believed the employer would be unable to assign her a minimum of 20 hours of work per week, despite the employer’s request that she delay , her resignation while it attempted to *678adjust her work schedule* It is well settled that “dissatisfaction with the number of hours assigned by one’s employer does not constitute good cause for resigning” (Matter of Cudnik [Sweeney], 235 AD2d 888; see, Matter of Hanukov [Commissioner of Labor], 260 AD2d 684). Under these circumstances, we conclude that substantial evidence supports the Board’s assessment of credibility and the inferences drawn from the evidence presented (see, Matter of Wiater [Commissioner of Labor], 267 AD2d 578).
Cardona, P. J., Mercure, Crew III, Peters and Spain, JJ., concur. Ordered that the appeal from the decision filed June 13, 2000 is dismissed, as moot, without costs. Ordered that the decision filed October 25, 2000 is affirmed, without costs.

 Although claimant filed a notice of appeal from a June 13, 2000 decision of the Board, the Board later reconsidered that decision and, in an October 25, 2000 decision, overruled its prior determination which had sustained the Commissioner of Labor’s objection to the hearing as untimely requested. In light of this determination and claimant’s appeal from the October 25, 2000 decision, we deem the appeal from the June 2000 decision to be moot (see, Matter of Greenbaum [Commissioner of Labor], 257 AD2d 931, n).